Citation Nr: 1450356	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscectomy.

REPRESENTATION

Appellant represented by:	R. Stewart Guernsey, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2013, the Board remanded this matter to the RO so that a hearing could be scheduled in accordance with the Veteran's July 2012 request.  In February 2014, the Veteran, sitting at the RO, testified at the requested hearing conducted via videoconference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the February 2014 hearing, the Veteran, through his representative, expressed his intention to file a claim of entitlement to service connection for a shoulder disability, claimed as secondary to service-connected right knee disability and entitlement to service connection for a disability affecting the teeth, claimed as secondary to service-connected right knee disability.  See also, July 2012 VA-Form 9.  Although these issues have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The evidence reflects that the Veteran's service-connected right knee disability may have worsened since his most recent VA examination in May 2011.  In reference to this disability, the Veteran asserted at his February 2014 hearing that he "[thinks his right knee disability has gotten] worse."  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right knee disability is triggered.

Additionally, the Veteran stated at his February 2014 hearing that he may require another surgery or procedure on his right knee, which was to be determined approximately one week after the hearing.  The claims file does not contain any records indicating any right knee surgery following the February 2014 hearing.  However, in the event that the Veteran underwent right knee surgery following the February 2014 hearing, any additional treatment records should be obtained.  The Veteran stated that he has only sought treatment for his right knee at VA facilities.  The most recent VA treatment records associated with the claims file are dated up to May 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's service-connected right knee disability for the period from May 2013 to the present.

2. Arrange for the Veteran to undergo a VA joints examination to determine the current severity of his service-connected right knee disability.  All indicated studies, including X-rays and range-of-motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this remand, and all records in the electronic file must be made available to the examiner.  All necessary special studies or tests must be accomplished.

The examiner should comment on the presence or absence of painful motion or weakness in the effected joint and what objective signs reflect this.  Range-of-motion studies of the right knee should be accomplished.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range-of-motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  

Furthermore, the examiner should state whether any pain associated with the right knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  All functional losses should be equated to additional loss of motion (beyond what is shown clinically).  (If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.)  Additionally, any instability and degree of such disability should be described.

The examiner should also comment on the Veteran's employment and employability.  It should be determined whether the Veteran is currently working and, if so, in what capacity.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected right knee disability.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

3. After completion of the above, review the expanded record and determine if an increased rating is warranted for the right knee.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

